 Case: 1:21-cv-02942 Document #: 64 Filed: 08/11/21 Page 1 of 1 PageID #:2627

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Emoji Company GmbH
                                                           Plaintiff,
v.                                                                      Case No.:
                                                                        1:21−cv−02942
                                                                        Honorable Gary
                                                                        Feinerman
The Individuals, Corporations, Limited Liability
Companies, Partnerships, and Unincorporated
Associations Identified on Schedule A Hereto, et al.
                                                           Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, August 11, 2021:


       MINUTE entry before the Honorable Gary Feinerman:Motion for extension of
time [63] is granted. The deadline for Plaintiff to respond to Defendant Yhenko's motion
to dismiss [49] is extended to 8/16/2021; Defendant Yhenko shall reply by
8/23/2021.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
